Parry, J.,
This is a petition by the Washington Park Building and Loan Association, under section 621 of the Building and Loan Code of May 5, 1933, P. L. 457, to reduce its liability to shareholders, including those who have given notice of withdrawal and have not been paid. We cannot in this proceeding determine whether the petitioners are entitled to so broad an order, for if a member withdrew when the association was in sound financial condition he thereupon ceased to be a shareholder and cannot be forced to bear a share of subsequent losses. On the other hand, if the association was insolvent or the withdrawal would render it insolvent the notice of withdrawal would be ineffectual and the member would remain a shareholder and must share subsequent losses in spite of it.
We therefore grant the petition as to “shareholders” only, for the term must be understood to include all persons to whom the petitioners’ liability may be reduced.